Citation Nr: 0637611	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-00 253A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
scar of the head.

2.  Entitlement to service connection for disability 
manifested by blurred vision.

3.  Entitlement to service connection for disability due to a 
neck injury.



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1981 to 
September 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

This case was remanded by the Board in August 2005 so that 
the veteran could be informed of VA's duties and 
responsibilities under Veterans Claims Assistance Act of 
2000, and to afford him a hearing, which had twice been 
postponed at his request.  On remand, the veteran was 
scheduled a third time for a hearing, but, after it was 
scheduled, he requested in writing that it be cancelled.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
question currently before the Board was placed in appellate 
status by a notice of disagreement expressing dissatisfaction 
with an original rating, the Board has characterized that 
rating issue as set forth above.  Further, in cases such as 
this one, where the original rating assigned has been 
appealed, consideration must be given as to whether the 
veteran deserves a higher rating (so-called "staged 
ratings") at any point during the pendency of the claim.  
Fenderson, supra.


FINDINGS OF FACT

1.  The veteran's scarring of the head is indiscernible on 
examination and does not cause any functional impairment.

2.  The veteran does not have blurred vision that is related 
to his military service.

3.  The veteran does not have a neck disability due to injury 
sustained during his military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for scarring of the 
head have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002); 38 C.F.R. §§ 
4.1, 4.7, 4.118, Diagnostic Code 7800 (2006).

2.  The veteran does not have blurred vision that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

3.  The veteran does not have a neck disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2001 and September 2005.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the specific benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) reporting the results of its review, and the text of 
the relevant portions of the VA regulations.  The veteran was 
apprised of the changes in the criteria for evaluating 
scarring of the skin.

Additionally, the Board notes that the notifications did not 
include the criteria for assigning disability ratings or for 
award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, as is the case regarding the 
scar issue, VCAA notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  Id.  Moreover, because the two 
service connection claims are being denied, rating and 
effective date questions are not now before the Board.  In 
any event, the veteran was advised of these in a separate 
correspondence dated in March 2006.  Consequently, a remand 
is not necessary for the purpose of notification regarding 
the criteria for assigning disability ratings and for award 
of an effective date.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and post-service medical 
records, and secured numerous examinations in connection with 
these claims.  In an August 2002 correspondence, the veteran 
informed the RO that he had no additional evidence to submit.  
Finally, as noted, the veteran was scheduled for personal 
hearings before a member of the Board, but cancelled all of 
them.  VA has no duty to inform or assist that was unmet.

II.  Background

The veteran avers that all of the claims before the Board are 
related to an in-service motor vehicle accident that occurred 
in 1982.  The veteran's SMRs show that he received two 
stitches on the forehead and three stitches on the ear in May 
1982.  Even though the veteran's separation examination 
reflected that the veteran had no scars other than one 
related to a hernia operation, the RO afforded the veteran 
the benefit of the doubt and granted service connection for a 
scar of the head, rated as non-compensable for scarring that 
was less than moderately disfiguring.  Since the veteran's 
SMRs, including the separation examination, were completely 
negative for any complaints of or treatment for blurred 
vision or neck injury, the RO denied service connection for 
blurred vision and a neck injury.  

The veteran's post-service medical treatment records show 
ongoing treatment for a variety of ailments, but none related 
to any of the claims now on appeal.  At a VA examination 
given in August 2003 on entrance into a substance abuse 
program, the veteran averred that he had blurry vision and 
back, but not neck, pain.  The examiner made no mention of 
scars or specific findings regarding the neck.

The veteran was afforded VA examinations in connection with 
these claims.  An examination related to his scarring claim 
was given in October 2003.  The examiner noted that, on 
examination, he found no lesions on the scalp; there was no 
pain on palpation anywhere, and sharp and dull sensation was 
intact on the forehead and temporal area.  In short, the 
examiner noted that he did not see much of a scar on the 
scalp.  

An October 2003 eye examination found that the veteran had 
presbyopia and refractive error, both of which the examiner 
identified as being completely unrelated to his motor vehicle 
accident in service.  The examiner also noted talc 
retinopathy in both eyes, epi-retinal membranes in each eye, 
arcus lipoides, trace nuclear sclerotic cataracts, and 
suspected glaucoma, all of which the examiner determined were 
unrelated to the veteran's motor vehicle accident.  

The veteran was afforded a spine examination, also in October 
2003.  The examiner noted that the veteran gave a very brief 
and patchy history, lumping everything into a description of 
being in pain every day since his motor vehicle accident 20 
years ago.  The veteran stated that he sees a doctor all the 
time for his hip and back, but, on examination of VA computer 
records, the examiner found that he was not seen very much 
for any of his related issues.  In attempting examination of 
the spine, in the words of the examiner, the veteran 
completely deferred the examination, complaining that he 
could not flex forward.  The examiner noted in his 
examination report that he simply did not believe that this 
was true, given that the veteran readily jumped out of the 
waiting room chair when called in for his examination, and 
that he could bend forward when sitting down.  The examiner 
reported that the veteran refused to bend forward at all 
during the examination, which the examiner found to be 
"somewhat misleading in a malingering way."  

III. Analysis

A.  Scar

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's scarring 
as a claim for a higher evaluation of an original award, 
effective from the date of award of service connection-
February 12, 2001.

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49,590-49,599 (2002).  Because this change took 
effect during the pendency of the veteran's claim, both the 
former and the revised criteria will be considered in 
evaluating the veteran's service-connected scar.  (The 
veteran was notified of the change in criteria by way of the 
SOC that was issued in December 2003.)

The veteran's SMRs indicate that he received a total of five 
stitches, two stitches on the forehead and three stitches on 
the ear, as a result of his motor vehicle accident in May 
1982.  As noted, the veteran's separation examination noted 
no scars, and the RO, affording the veteran the benefit of 
the doubt, granted service connection with a non-compensable 
(zero percent) evaluation.  The veteran appealed, contending 
that all of his disabilities should be rated at least 10 
percent, if not 100 percent, disabling.

Under the old Diagnostic Code 7800, disfiguring scars of the 
head, face, or neck, a non-compensable (zero percent) 
evaluation is for application when there is slight 
disfiguring.  A 10 percent evaluation is for application when 
there is moderate disfiguring.  A 30 percent evaluation is 
for application when there is severe disfiguring, especially 
if producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002).

Under the new criteria for rating skin disabilities, 
effective August 30, 2002, disfigurement of the head, face, 
or neck is assigned a 10 percent evaluation if there is one 
characteristic of disfigurement.  A 30 percent evaluation is 
warranted if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or if there are two 
or three characteristics of disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2005).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) the scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  Id.

Here, there is no evidence of any disfigurement whatsoever.  
The veteran's separation examination noted no scarring 
related to the motor vehicle accident.  The August 2003 
examiner did not mention scars at all.  The October 2003 VA 
examiner found no lesions on the scalp, and there was no pain 
on palpation anywhere.  In short, the October 2003 examiner 
found nothing to report.  Moreover, the Board has found no 
indication of scarring in any of the treatment records that 
are of record.  Given that there is no evidence of any 
discernable scarring or functional impairment due to 
scarring, the Board finds that the disability picture 
presented by the veteran's service-connected scar of the head 
more nearly approximates the currently awarded non-
compensable evaluation under both the old and the new 
criteria, and has since the original effective date of 
service connection, February 12, 2001.  

B.  Service connection claims

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, the record contains medical evidence of current eye 
abnormalities that might account for blurred vision.  
However, there is no medical evidence of any in-service 
incurrence or aggravation of any eyes-related complaint, 
either before or after his motor vehicle accident.  The 
treatment notes following his in-service motor vehicle 
accident show the only treatment rendered was the limited 
suturing described above.  At the time of his separation 
examination, the veteran did not give a history of blurred 
vision or any other eye-related complaint.  The separation 
examiner found no eye-related abnormalities.  

Moreover, there is no medical evidence of a nexus between any 
current eye disability and any in-service disease or injury.  
The ophthalmologist who examined the veteran in October 2003 
listed the eye disabilities found, and opined that none of 
them, including the veteran's complaint of blurred vision, is 
related to the motor vehicle accident in service.  With no 
evidence of any in-service complaints related to the eyes, 
and without a medical nexus opinion connecting any current 
eye abnormality to his military service, service connection 
must be denied.

Regarding the veteran's claim for service connection for 
disability due to neck injury, as noted, the veteran was 
uncooperative on examination in October 2003, and, in the 
words of the VA examiner, the veteran "completely deferred 
the exam."  The veteran averred that he could not flex 
forward, but the examiner found this not to be credible, 
given the observation of the veteran's ability to "jump up 
out of his chair quite readily" and his ability to bend over 
while sitting down.  Under those circumstances, as noted, the 
examiner found this to be misleading "in a malingering 
way."  The examiner did order x-ray examination, but only of 
the lumbosacral spine; they were reported as normal.

VA regulations provide that when a claimant, without good 
cause, fails to report for a scheduled examination given in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b) (2006).  Here, while the veteran did, in fact, 
report to the examiner, he would not submit to examination as 
needed.  Thus, the Board finds that the veteran effectively 
failed to report for examination, and will therefore proceed 
to adjudicate the case based on the evidence of record.  Id.  

A review of the veteran's post-service medical records 
reveals no diagnosis or ongoing treatment for any neck 
disability.  As noted in the preceding paragraph, the 
veteran's non-cooperation did not permit a determination by 
the VA examiner whether or not the veteran has a current neck 
disability.  Thus, there is no medical evidence of record of 
a current neck disability.

While the veteran's SMRs show that he was involved in a motor 
vehicle accident while in service, those records show the 
only treatment rendered was the limited suturing previously 
described.  The SMRs show no complaints or treatment related 
to a neck injury in service.  At the time of his separation 
examination, the veteran did not report a history of any neck 
troubles, and the examiner found no abnormalities whatsoever 
other than a scar in the lower left quarter of the abdomen, a 
residual of a hernia operation.  In short, there is no 
medical evidence of residual disability due to an in-service 
neck injury.  Without medical evidence of in-service 
incurrence or aggravation of a neck injury, or of a current 
disability, the analysis ends, and the claim must be denied.  
See Savage v. Gober, 10 Vet. App. 488 (1997).

The only evidence that the veteran has blurred vision and a 
neck disability consists of the veteran's own contentions.  
However, there is no evidence of record showing that the 
veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to diagnosis and etiology of his alleged disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2006).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these two service connection claims.  The 
veteran's current eye disabilities and his averred neck 
disability are not traceable to disease or injury incurred in 
or aggravated during active military service.




ORDER

Entitlement to an initial compensable evaluation for a scar 
of the head is denied.

Entitlement to service connection for disability manifested 
by blurred vision is denied.

Entitlement to service connection for disability due to a 
neck injury is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


